

Exhibit 10.28

INDEMNITY AGREEMENT


THIS INDEMNITY AGREEMENT (the “Agreement”) is made and entered into as of July
10, 2012 (the “Effective Date”) between Linn Energy, LLC, a Delaware limited
liability company (the “Company”), and David D. Dunlap (the “Indemnitee”).
WITNESSETH THAT:
A.Experienced and competent persons have become more reluctant to serve
companies as directors, managers or officers unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the entity;
B.The Board of Directors of the Company (the “Board”) has determined that, in
order to attract and retain qualified individuals, the Company will attempt to
maintain on an ongoing basis, at its sole expense, liability insurance to
protect persons serving the Company and its subsidiaries from certain
liabilities. The Third Amended and Restated Limited Liability Company Agreement
of the Company (the “LLC Agreement”), requires indemnification of the officers,
managers and directors of the Company. The LLC Agreement states that its
indemnification provisions are in addition to any other indemnification rights
of the Indemnitee under any other agreement;
C.It is reasonable, prudent and necessary for the Company to contractually
obligate itself to indemnify, and to advance Expenses on behalf of, such persons
so that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified;
D.This Agreement is supplemental to the LLC Agreement of the Company and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of the Indemnitee thereunder;
E.The Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company or its affiliates or other Enterprise (as
defined below) as Director on condition that the Indemnitee be indemnified, and
in consideration for being indemnified, as provided for in this Agreement.
NOW, THEREFORE, in consideration of the Indemnitee’s agreement to serve or
continue to serve as «Title» after the date hereof, the parties hereto agree as
follows:
1.Definitions. For purposes of this Agreement:
(a)    “Chancery Court” means the Delaware Court of Chancery.
(b)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by the Indemnitee.

1

--------------------------------------------------------------------------------



(c)    “Enterprise” shall mean the Company and any other limited liability
company, corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise that the Indemnitee is or was serving at the express written
request of the Company as a director, manager, officer, employee, agent or
fiduciary.
(d)    “Enterprise Fiduciary” means a person who is or was serving as a
director, manager, officer, employee or agent of an Enterprise, or, while
serving as a director, manager, officer, employee or agent of an Enterprise, is
or was serving as a tax matters partner of the Company or, at the request of the
Company, as a director, manager, officer, tax matters partner, employee,
partner, manager, fiduciary or trustee of any affiliate of the Company or any
other Enterprise.
(e)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding. Expenses also shall include expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent.
(f)    “Final Adjudication” shall mean a final judicial decision from which
there is no further right to appeal.
(g)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of public companies, fiduciary duties, indemnity
matters and corporation and limited liability company law, and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or the Indemnitee in any matter material to either such party (other than with
respect to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement, unless the party with whom counsel had a conflict of interest agrees,
in such party’s sole discretion, to waive such conflict. The Company agrees to
pay the reasonable fees of the Independent Counsel referred to above.
(h)    “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which the Indemnitee was,
is or will be involved as a party, witness or otherwise, by reason of the fact
that the Indemnitee is or was an Enterprise Fiduciary, by reason of any action
taken by the Indemnitee or of any inaction on the Indemnitee’s part while acting
as an Enterprise Fiduciary, or by reason of the fact that the Indemnitee is or
was serving at the request of the Company as a

2

--------------------------------------------------------------------------------



director, manager, officer, employee, agent or fiduciary of another limited
liability company, corporation, partnership, joint venture, trust or other
Enterprise; in each case whether or not the Indemnitee is acting or serving in
any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by the
Indemnitee pursuant to Section 8 of this Agreement to enforce the Indemnitee’s
rights under this Agreement.
2.    Indemnification of the Indemnitee. The Company hereby agrees to indemnify
the Indemnitee to the fullest extent permitted by applicable Delaware law as it
currently exists and to such greater extent as applicable law may hereafter
permit, with respect to claims asserted from and after the Effective Date, which
claims relate to any act or alleged act of Indemnitee, or other event,
regardless of whether any such act, alleged act or event occurred prior to or
after the Effective Date, but subject to the limitations expressly provided in
this Agreement. The Company shall be deemed to have requested the Indemnitee to
serve as fiduciary of an employee benefit plan whenever the performance by the
Indemnitee to the Company also imposes duties on, or otherwise involves services
by the Indemnitee to the plan or participants or beneficiaries of the plan. In
such case, the Indemnitee shall be deemed to be an “Enterprise Fiduciary.”
Excise taxes assessed on the Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute “fines” within the meaning of
Sections 2(a) and 2(b). In furtherance of the foregoing indemnification, and
without limiting the generality thereof:
(a)    Proceedings Other Than Proceedings by or in the Right of the Company. The
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 2(a) to the extent that the Indemnitee was or is a party or is
threatened to be made a party to, or otherwise requires representation of
counsel in connection with, any Proceeding (other than an action by or in the
right of the Company which is governed by Section 2(b) below) by reason of the
fact that the Indemnitee is or was an Enterprise Fiduciary or by reason of any
action alleged to have been taken or omitted in such capacity, against losses,
Expenses, judgments, fines, damages, penalties, interest, liabilities and
amounts paid in settlement actually and reasonably incurred by the Indemnitee in
connection with such Proceeding if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that the Indemnitee’s conduct was
unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not act in good faith and
in a manner which the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that the Indemnitee’s conduct was
unlawful.
(b)    Proceedings by or in the Right of the Company. The Indemnitee shall be
entitled to the rights of indemnification provided in this Section 2(b) to the
extent that the Indemnitee was or is a party or is threatened to be made a party
to, or otherwise requires representation of counsel in connection with, any
threatened, pending or completed action, suit or proceeding, by or in the right
of the Company to procure a judgment in its favor by reason of the fact that the
Indemnitee was or is an Enterprise Fiduciary, or by reason of any action alleged
to have been taken or omitted in such capacity, against losses, Expenses,
judgments, fines, damages, penalties, interest, liabilities and amounts paid in
settlement actually and reasonably

3

--------------------------------------------------------------------------------



incurred by the Indemnitee in connection with such action, suit or proceeding if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company and except
that no indemnification shall be made in respect of any claim, issue or matter
as to which the Indemnitee shall have been adjudged to be liable to the Company
unless and only to the extent that the Indemnitee obtains a Final Adjudication
that, despite the adjudication of liability but in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such Expenses. Action taken or omitted by the Indemnitee with respect to any
employee benefit plan in the performance of the Indemnitee’s duties for a
purpose reasonably believed by the Indemnitee to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is in, or not opposed to, the best interests of the Company.
(c)    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that the Indemnitee is successful, on the merits or
otherwise, in any Proceeding, the Indemnitee shall be indemnified with respect
to Expenses to the maximum extent permitted by this Agreement and by Delaware
law if greater, against all Expenses actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection with the successful
resolution of a Proceeding. If the Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by the Indemnitee or on the Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
3.    Insurance. If available, the Company shall maintain an insurance policy or
policies providing liability insurance for Enterprise Fiduciaries which is at
least as favorable to the Indemnitee as the policy in effect on the Effective
Date and for so long as the Indemnitee's services are covered pursuant to this
Agreement, regardless of whether the Company would have the power to indemnify
such Enterprise Fiduciaries against such liability under the provisions of this
Agreement; provided and to the extent that such insurance is available on a
reasonable commercial basis, as determined by the Board. To the extent that the
Company maintains an insurance policy or policies providing liability insurance
for its Enterprise Fiduciaries, the Indemnitee shall be covered by such policy
or policies to the maximum extent permitted under its or their terms. However,
the Indemnitee shall continue to be entitled to the indemnification rights
provided pursuant to this Agreement regardless of whether liability or other
insurance coverage is at any time obtained or retained by the Company.
4.    Contribution.
(a)    Whether or not the indemnification provided in Sections 2 and 3 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with the Indemnitee (or would be if joined in such Proceeding), the Company
shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring the Indemnitee
to contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against the Indemnitee. The Company

4

--------------------------------------------------------------------------------



shall not enter into a settlement of any Proceeding in which the Company is
jointly liable with the Indemnitee (or would be if joined in such Proceeding)
unless such settlement provides for a full and final release of all claims
asserted against the Indemnitee.
(b)    Without diminishing or impairing the obligations of the Company set forth
in Section 4(a), if, for any reason, the Indemnitee shall elect or be required
to pay all or any portion of any judgment or settlement in any Proceeding in
which the Company is jointly liable with the Indemnitee (or would be if joined
in such Proceeding), the Company shall contribute to the amount of Expense,
judgments, fines and settlements actually and reasonably incurred and paid or
payable by the Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors, managers or employees of the Company, other
than the Indemnitee, who are jointly liable with the Indemnitee (or would be if
joined in such Proceeding), on the one hand, and the Indemnitee, on the other
hand, from the transaction from which such Proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors, managers or employees
of the Company other than the Indemnitee who are jointly liable with the
Indemnitee (or would be if joined in such Proceeding), on the one hand, and the
Indemnitee, on the other hand, in connection with the events that resulted in
such Expense, judgments, fines or settlement amounts, as well as any other
equitable considerations which the law may require to be considered. The
relative fault of the Company and all officers, directors, managers or employees
of the Company, other than the Indemnitee, who are jointly liable with the
Indemnitee (or would be if joined in such Proceeding), on the one hand, and the
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.
(c)    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to the Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying the Indemnitee,
shall contribute to the amount incurred by the Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and the Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Company (and its directors,
managers, officers, employees and agents) and the Indemnitee in connection with
such event(s) and/or transaction(s).
5.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
the Indemnitee’s status as an Enterprise Fiduciary, a witness in any Proceeding
to which the Indemnitee is not a party, the Indemnitee shall be indemnified by
the Company against all Expenses actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection therewith.

5

--------------------------------------------------------------------------------





6.    Advancement of Expenses.
(a)    Notwithstanding any other provision of this Agreement, the Company shall
advance all Expenses incurred by or on behalf of the Indemnitee in connection
with any Proceeding by reason of the fact that the Indemnitee is or was an
Enterprise Fiduciary, within 20 days after the receipt by the Company of a
statement or statements from the Indemnitee requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by the Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of the Indemnitee to repay any Expenses advanced if
it shall ultimately be determined by a Final Adjudication that the Indemnitee is
not entitled to be indemnified against such Expenses. Any advances and
undertakings to repay pursuant to this Section 6 shall be unsecured and interest
free.
(b)    The indemnification, advancement of Expenses and other provisions of this
Section 6 are for the benefit of the Indemnitee, the Indemnitee’s heirs,
successors, assigns and administrators and shall not be deemed to create any
rights for the benefit of any other persons.
7.    Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for the Indemnitee
rights of indemnity that are at least as favorable as those rights permitted
under the LLC Agreement and public policy of the State of Delaware. Accordingly,
the parties agree that the following procedures and presumptions shall apply in
the event of any question as to whether the Indemnitee is entitled to
indemnification under this Agreement.
(a)    To obtain indemnification under this Agreement, the Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification. The Secretary of the Company shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that the Indemnitee has requested indemnification.
(b)    Upon written request by the Indemnitee for indemnification pursuant to
the first sentence of Section 7(a) hereof, a determination with respect to the
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following four methods, which shall be at the election of the Board: (1) by
a majority vote of the Disinterested Directors, even though less than a quorum,
(2) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum, (3) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to the Indemnitee, or (4) if so directed by the Board, by the
Company’s unit holders.
(c)    If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 7(b) hereof, the Independent Counsel
shall be selected

6

--------------------------------------------------------------------------------



as provided in this Section 7(c). The Independent Counsel shall be selected by
the Board. The Indemnitee may, within 10 days after such written notice of
selection shall have been given, deliver to the Company a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 1 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within 20 days after submission by the Indemnitee of a
written request for indemnification pursuant to Section 7(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or the Indemnitee may petition the Chancery Court for resolution of any
objection which shall have been made by the Indemnitee to the Company’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 7(b) hereof. The Company shall pay any and all reasonable fees and
Expense of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 7(b) hereof, and the Company shall
pay all reasonable fees and Expense incident to the procedures of this Section
7(c), regardless of the manner in which such Independent Counsel was selected or
appointed.
(d)    Neither the failure of the Company (including its Disinterested
Directors, a committee of such directors, Independent Counsel, or its unit
holders) to have made a determination prior to the commencement of a Proceeding
that indemnification of the Indemnitee is proper in the circumstances under the
applicable standard of conduct set forth in this Agreement, nor an actual
determination by the Company (including its Disinterested Directors, a committee
of such Disinterested Directors, Independent Counsel, or the Company’s unit
holders) that the Indemnitee has not met the applicable standard of conduct
shall create a presumption that the Indemnitee has not met the applicable
standard of conduct, or, in the case of a suit brought by the Indemnitee, be a
defense to such suit. In any suit brought by the Indemnitee to enforce a right
to indemnification or to an advancement of Expense hereunder, or brought by the
Company to recover an advancement of Expense pursuant to the terms of an
undertaking, the burden of proving that the Indemnitee is not entitled to be
indemnified or to such advancement of Expense, under this Section 7(d) or
otherwise shall be on the Company.
(e)    the Indemnitee shall be deemed to have acted in good faith if the
Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to the
Indemnitee by the officers or managers of the Enterprise in the course of their
duties, or on the advice of legal counsel for the Enterprise or on information
or records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any other director, manager, officer, agent or employee of the
Enterprise shall not be imputed to the Indemnitee for purposes of determining
the right to indemnification under this Agreement. Whether or not the foregoing
provisions of this Section 7(e) are satisfied, it shall in any event be presumed
that the Indemnitee has at all times acted in good faith and in a manner the
Indemnitee reasonably

7

--------------------------------------------------------------------------------



believed to be in or not opposed to the best interests of the Company. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.
(f)    the Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Independent Counsel or member of the Board shall act reasonably and in good
faith in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or Expense incurred by the
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to the Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.
(g)    The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which the Indemnitee is a party is resolved in any manner other
than by adverse judgment against the Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that the Indemnitee has been
successful on the merits or otherwise in such action, suit or proceeding. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.
(h)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that the Indemnitee had reasonable cause to believe that the
Indemnitee’s conduct was unlawful.
8.    Remedies of the Indemnitee.
(a)    If a claim under this Agreement is not paid in full by the Company within
60 days after a written claim has been received by the Company, except in the
case of a claim for an advancement of Expenses, in which case the applicable
period shall be 20 days, the Indemnitee may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claim. If successful in
whole or in part in any such suit, or in a suit brought by the Company to
recover an advancement of Expenses pursuant to the terms of an undertaking, the
Indemnitee shall be entitled to be paid also the reasonable Expenses of
prosecuting or defending such suit. In any suit brought by the Indemnitee to
enforce a right to indemnification hereunder (but not in a suit brought by the
Indemnitee to enforce a right to an advancement of Expenses) it shall be a
defense that, in accordance with the procedures, presumptions and provisions set
forth in this Agreement, the Indemnitee has not met any material applicable
standard for

8

--------------------------------------------------------------------------------



indemnification set forth in this Agreement under procedures and provisions set
forth herein. In any suit brought by the Company to recover an advancement of
Expenses pursuant to the terms of an undertaking, the Company shall be entitled
to recover such Expenses upon a Final Adjudication that the Indemnitee has not
met any material applicable standard for indemnification set forth in this
Agreement at the Effective Date.
(b)    In the event that a determination shall have been made pursuant to
Section 7(b) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 8
shall be conducted in all respects as a de novo trial on the merits, and the
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 7(b).
(c)    If a determination shall have been made pursuant to Section 7(b) of this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 8, absent (i) a misstatement by the Indemnitee of a material fact,
or an omission of a material fact necessary to make the Indemnitee’s
misstatement not materially misleading in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
(d)    In the event that the Indemnitee, pursuant to this Section 8, seeks a
judicial adjudication of the Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall pay on
the Indemnitee’s behalf, in advance, any and all Expenses (of the types
described in the definition of “Expenses” in Section 1 of this Agreement)
actually and reasonably incurred by the Indemnitee in such judicial
adjudication, regardless of whether the Indemnitee ultimately is determined to
be entitled to such indemnification, advancement of Expenses or insurance
recovery.
(e)    The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
(f)     Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
9.    Non-Exclusivity; Insurance; Subrogation.
(a)    The rights of indemnification, advancement of Expenses and other rights
of the Indemnitee under this Agreement shall be in addition to any other rights
to which an the Indemnitee may be entitled under any agreement, including (1)
the LLC Agreement; (2) pursuant to those rights adopted by any vote of the unit
holders; (3) as a matter of law; or (4) otherwise, as to actions in the
Indemnitee’s capacity as an Enterprise Fiduciary. No amendment or modification
of this Agreement or of any provision hereof shall limit or restrict any right
of the Indemnitee under this Agreement in respect of any action taken or omitted
by such the Indemnitee in the Indemnitee’s capacity as an Enterprise Fiduciary
prior to such amendment,

9

--------------------------------------------------------------------------------



alteration or repeal. To the extent that an amendment or modification of the LLC
Agreement, whether by law, amendment or otherwise, or an amendment to Delaware
law, permits greater indemnification than would be afforded currently under this
Agreement, it is the intent of the parties hereto that the Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
(b)    If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such claim
to the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of such policies.
(c)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
(d)    The Company's obligation to indemnify or advance Expenses hereunder to
the Indemnitee who is or was serving at the request of the Company as an
Enterprise Fiduciary to an Enterprise other than the Company shall be reduced by
any amount the Indemnitee has actually received as indemnification or
advancement of Expenses from such other Enterprise.
(e)    Any indemnification pursuant to this Agreement shall be made only out of
the assets of the Company, including any insurance purchased and maintained by
the Company for such purpose, it being agreed that the Company’s unit holders
shall not be personally liable for such indemnification and shall have no
obligation to contribute or loan any monies or property to the Company to enable
it to effectuate such indemnification.
(f)    the Indemnitee shall not be denied indemnification in whole or in part
under this Agreement because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement as in effect at the time of
the transaction.
10.    Exception to Right of Indemnification. Notwithstanding any provision in
this Agreement, the Company shall not be obligated under this Agreement to make
any indemnity in connection with any claim made against the Indemnitee:
(a)    for which payment has actually been made to or on behalf of the
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or

10

--------------------------------------------------------------------------------



(b)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by the Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or
(c)    in connection with any Proceeding (or any part of any Proceeding)
initiated by the Indemnitee, against the Company or its directors, managers,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.
11.    Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is an
Enterprise Fiduciary of the Company (or is or was serving at the request of the
Company as an Enterprise Fiduciary another Enterprise) and shall continue
thereafter so long as the Indemnitee shall be subject to any Proceeding (or any
proceeding commenced under Section 7 hereof) by reason of the fact that the
Indemnitee is or was an Enterprise Fiduciary, whether or not the Indemnitee is
acting or serving in any such capacity at the time any liability or Expense is
incurred for which indemnification can be provided under this Agreement. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.
12.    Security. To the extent requested by the Indemnitee and approved by the
Board, the Company may at any time and from time to time provide security to the
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.
13.    Enforcement.
(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
the Indemnitee to serve as Director of the Company, and the Company acknowledges
that the Indemnitee is relying upon this Agreement in serving as such Enterprise
Fiduciary of the Company.
(b)    This Agreement and the LLC Agreement constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof.
14.    Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon the Indemnitee indemnification rights to the fullest extent not
prohibited by law. In the event any provision

11

--------------------------------------------------------------------------------



hereof conflicts with any applicable law, such provision shall be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve such conflict.
15.    Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
16.    Notice By the Indemnitee. the Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder. The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to the Indemnitee under this
Agreement or otherwise unless and only to the extent that such failure or delay
materially prejudices the Company.
17.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:
(a)    To the Indemnitee at the address set forth below the Indemnitee signature
hereto.
 
To the Company at:
 
 
 
Linn Energy, LLC
JP Morgan Chase Tower
600 Travis, Suite 5100
Houston, TX 77002
Fax: 281-840-4180
Attention: Senior Vice President and General Counsel
cripley@linnenergy.com

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.
18.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

12

--------------------------------------------------------------------------------



19.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
20.    Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and the Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Chancery Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not otherwise subject to service of process in the State of Delaware,
irrevocably Capitol Services, Inc., at 615 South Dupont Highway, Dover, Delaware
19901 (as such address may be changed from time to time by such agent) as its
agent in the State of Delaware as such party's agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Chancery Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Chancery Court has been brought in an improper or inconvenient forum.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
COMPANY



By:/s/ Mark E. Ellis    
Mark E. Ellis
Chairman, President and Chief Executive Officer




INDEMNITEE




/s/ David D. Dunlap    
David D. Dunlap


Address:


______________________________________


______________________________________



13